Exhibit 10.16

 

March 29, 2006

 

VIA OVERNIGHT MAIL DELIVERY

 

Donald Roland

 

c/o          David Rodman Cohan, Esq.

Cohan & West, P.C.

201 N. Charles St.

Suite 2404

Baltimore, MD  21201

 

Re:  Transition Arrangements

 

Dear Don:

 

This letter (the “Letter Agreement”) confirms our legally binding agreement
concerning your amicable change of position to Non-Executive Chairman from
Chairman and Chief Executive Officer of Vertis Holdings, Inc. and Vertis, Inc.
and its subsidiaries (referred to collectively as “Vertis”) for the period from
March 1, 2006 to March 31, 2008, and the special benefits that are being offered
to you in order to ensure a smooth transition.

 

1.             Resignation as Chairman and CEO.   Effective immediately, you are
leaving your position as Chairman and Chief Executive Officer of Vertis and all
other executive directorships and officer positions which you currently hold
with Vertis.  Simultaneously, you will assume the position of Non-Executive
Chairman of the Board of Directors of Vertis, Inc. and Vertis Holdings, Inc.

 

2.             Employment Status.   Your employment with Vertis will continue,
in the capacity of Non-Executive Chairman and employee until March 31, 2008 (the
“Transition Period”), unless you or Vertis terminates your employment earlier. 
If Vertis terminates your employment for Cause (as defined below), then,
notwithstanding the foregoing sentence, the Transition Period will end as of the
date your employment is terminated.  Except for a termination for Cause, your
rights to payments and benefits described herein shall remain in effect until
March 31, 2008.  If requested by a majority of the members of the Board of
Directors of Vertis, you will resign your position as Non-Executive Chairman of
the Board of

 

1

--------------------------------------------------------------------------------


 

Directors, but all of the other benefits provided to you under the Letter
Agreement will still be retained.  For purposes of this Letter Agreement,
“Cause” means (a) gross negligence or willful misconduct by you in connection
with the performance of your duties hereunder that is materially injurious to
Vertis, monetarily or otherwise, (b) your conviction by a court of competent
jurisdiction for felony criminal conduct or (c) your material violation of the
provisions of Section 10 of this Letter Agreement, unless, in the case of
clauses (a) or (c), the event constituting Cause is curable and has been cured
by you within ten business days of your receipt of written notice from Vertis
that an event constituting Cause has occurred and specifying in reasonable
detail the actions required to effect a cure.

 

3.             Duties.  During your continued employment with Vertis, you will
report to the Board of Directors of Vertis acting by a majority of the Board. 
During the Transition Period, you will not be authorized to perform any work or
functions on behalf of Vertis except as specifically approved by the Chief
Executive Officer or the Board and with respect to which assignments you and the
Chief Executive Officer mutually agree; provided that your consent may not be
withheld unreasonably.  Specifically, you will not be involved in the day to day
operations of Vertis, but rather your efforts will exclusively be dedicated to
recommending growth opportunities and innovations for Vertis’ consideration.

 

4.             Compensation, Benefits and Outplacement.   In consideration of
your entering into this Letter Agreement and as consideration for the general
releases included in Section 15 and the other obligations under this Letter
Agreement, including your continued services to be rendered as an employee,
Vertis will provide you with the following compensation and benefits.  Vertis
will pay you during the Transition Period, in accordance with Vertis’ regular
payroll practice for its senior executives, an annual base salary of $650,000
(the “Annual Base Salary”).  During the Transition Period, except as provided
below, you shall continue to be eligible to participate in all retirement,
health and welfare benefit plans of Vertis (including any medical, prescription,
dental, disability, life insurance, accidental death and travel accident
insurance plans and programs maintained by Vertis) or, in the discretion of
Vertis, to have substantially equivalent coverage provided under an alternative
arrangement, to the same extent, and subject to substantially the same terms and
conditions, as these arrangements are made available generally to the senior
officers of Vertis.  Notwithstanding the immediately preceding sentence, your
participation in the Vertis Supplemental Executive Retirement Plan (the “SERP”)
will cease as of March 1, 2006, in accordance with Vertis Retirement Committee
action taken under SERP Section 2.1(c).  You understand that the Retirement
Committee interprets the SERP to provide that your “Final Average Compensation”
used in calculating your SERP Benefit is determined using your “Compensation”
for calendar years 2001, 2002, 2003, 2004 and 2005, and you agree that this
interpretation applies to calculating your SERP Benefit.  (See attached exhibits

 

2

--------------------------------------------------------------------------------


 

regarding SERP calculations and election rights.)  You (and, as applicable, your
eligible dependents) will be entitled to elect healthcare continuation coverage
(“COBRA”) in accordance with the provisions of Section 4980B of the Internal
Revenue Code of 1986, as amended, when your employment with Vertis terminates. 
Vertis shall pay the cost of providing you with outplacement services, up to a
maximum of $32,500 provided that such services are (a) utilized by you starting
six (6) months from March 1, 2006 and ending two (2) years from the start date
and (b) provided by a recognized outplacement provider.  Such payment shall be
made by Vertis directly to the service provider promptly following the provision
of such services and the presentation to Vertis of documentation of the
provision of such services.

 

5.             Reimbursement of Business Expenses.    During the Transition
Period, Vertis will reimburse you for ordinary and necessary, pre-approved
business expenses incurred by you in the performance of your duties in
accordance with Vertis’ usual policies and subject to your substantiation of
such expenses.

 

6.             Equity Interests.  You are a party to those certain agreements
with Vertis known as the Amended and Restated Retained Share Agreement and the
Amended and Restated Management Subscription Agreement, each dated as of
August 31, 2003 (collectively, the “Retained Equity Agreements”) and that
certain Restricted Stock Agreement dated effective as of May 20, 2004 (the
“Restricted Stock Agreement”), under which you are the beneficial owner of an
equity stake in Vertis.  By execution of this Letter Agreement, you agree to
forfeit to Vertis, effective immediately, the shares of common stock of Vertis
that are subject to the Restricted Stock Agreement.  In consideration of your
forfeiture of such shares under the Restricted Stock Agreement, Vertis hereby
forever waives its call rights (exclusive of any drag-along rights, which shall
continue to be in effect) against the shares of common stock that are subject to
the Retained Equity Agreements and agrees to take all actions necessary to amend
the Retained Equity Agreements to provide for the continuation beyond your
termination of employment with Vertis for any reason of the pre-IPO tag-along
rights that you (or, as applicable, your estate) enjoy with respect to the
shares subject to the Retained Equity Agreements.

 

7.             Death or Disability.  In the event that you die or are
permanently disabled before March 31, 2008, your employment with Vertis will
automatically terminate upon your death or permanent disability if not earlier
terminated and Vertis will pay to you or your estate, as applicable, the Annual
Base Salary for, and over the remaining balance of, the Transition Period, less
applicable withholding taxes.  Such payments will be made at the same time and
in the same increments as were being made during your employment. 
Notwithstanding anything in this Section 7 to the contrary, in the event you
become permanently disabled, the amount of Annual Base Salary that Vertis will
pay to you each

 

3

--------------------------------------------------------------------------------


 

month during the balance of the Transition Period will be offset by any
disability income benefit to which you are entitled for such month under a
short-term or long-term disability plan or alternative arrangement provided by
Vertis.

 

8.             Change in Control or Liquidity Event.

 

(a)           In the event that on or before June 29, 2006, which is the 120th
day following March 1, 2006, a Change in Control (as defined herein) shall occur
or on or before June 29, 2006 an agreement is executed, the consummation of
which would result in a Change in Control, Vertis will pay to you, in a lump sum
cash payment upon the closing of the transaction constituting such Change in
Control or as soon as practicable thereafter, $650,000 less applicable taxes. 
Such amount shall be in addition to, and not in lieu of, other payments and
benefits payable to you during the Transition Period.

 

(b)           For purposes of this Letter Agreement, a “Change in Control” shall
be deemed to have occurred on the first date after this Letter Agreement becomes
effective on which (1) any Person (as defined below) shall acquire, whether by
purchase, exchange, tender offer, merger, consolidation or otherwise, beneficial
ownership of securities of Vertis, Inc. constituting fifty percent (50%) or more
of the combined voting power of the securities of Vertis, Inc., (2) any Person
shall acquire all or substantially all of the assets of Vertis, Inc. pursuant to
a sale, dissolution or liquidations, or (3) any Person shall acquire the ability
to appoint or elect a majority of the members of the Board of Directors of
Vertis, Inc.  For purposes of the preceding sentence, “Person” shall have the
meaning given in Section 3(a)(9) of the Securities Exchange Act of 1934, as
amended from time to time, as such term is modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) Vertis
Holdings, Inc., Thomas H. Lee Partners or Thomas H. Lee Equity Fund IV, L.P.,
Evercore Capital Partners L.P. and each of their respective affiliates (the
“Designated Investors”), (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of Vertis, Inc. or any of its affiliates,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities and (iv) a corporation owned, directly or indirectly, by the
Designated Investors, such that the aggregate ownership of securities or assets
of Vertis, Inc. or the ability to appoint or elect directors of Vertis, Inc.
that is attributable to such Designated Investors would not decrease to a level
that would result in a Change in Control, if such ownership or ability was
deemed to be held directly in Vertis, Inc.  The completion of an initial public
offering in which no Person acquires beneficial ownership of fifty percent (50%)
or more of the combined voting power of the securities of such Person shall not
constitute a Change in Control, nor shall the acquisition of beneficial
ownership of securities

 

4

--------------------------------------------------------------------------------


 

of Vertis, Inc. by a Person which has a class of securities registered under
Section 12 of the Securities Exchange Act of 1934, as amended, if such
acquisition does not result in the Designated Investors owning thirty percent
(30%) or less of the combined voting power of the securities of Vertis, Inc. 
Notwithstanding the foregoing, a Change in Control shall be deemed to have
occurred on the date when the Designated Investors together with the senior
management of Vertis, Inc. (as determined by the Designated Investors) cease to
beneficially own at least thirty percent (30%) or more of the combined voting
power of the securities of Vertis, Inc.

 

9.             Accrued Benefits.   Upon your termination of employment with
Vertis for any reason, in addition to any other amounts and benefits provided
for in this Letter Agreement, you (and your beneficiaries and dependents, as
applicable) shall be entitled to receive all vested benefits under Vertis’
benefit plans, policies and programs in which you participated, in accordance
with the terms of such plans, policies and programs (except to the extent that
such benefits are duplicative of benefits provided for in this Letter
Agreement).

 

10.          Confidentiality; Competition; Solicitation; Intellectual Property;
Return of Property.

 

(a)           Throughout your employment with Vertis, you have been privy to
Vertis’ confidential and proprietary business information, including customer
information, business plans, strategic plans, marketing strategies, financial,
tax and performance information, and other information about the present and
proposed business of Vertis.  Accordingly, you acknowledge and affirm your
continuing obligation to keep confidential and hold in a fiduciary capacity for
the benefit of Vertis any and all secret or confidential information, knowledge
or data relating to Vertis or any of its predecessors or affiliated companies
and their respective businesses that you obtain or have obtained during your
employment by Vertis or any of its predecessors or affiliated companies and that
is not public knowledge (other than as a result of your violation of your
obligations to Vertis, including those set forth herein) (“Confidential
Information”).  You shall not communicate, divulge or disseminate Confidential
Information at any time during or after your employment with Vertis, except with
the prior written consent of the Chief Executive Officer of Vertis or as
otherwise required by law or legal process (of which you have delivered to the
Chief Executive Officer of Vertis prompt prior notice).

 

(b)           During your employment with Vertis and for a period of two years
after the termination of your employment with Vertis for any reason, you shall
not, without the prior written consent of the Chief

 

5

--------------------------------------------------------------------------------


 

Executive Officer of Vertis, directly or indirectly engage in or be interested
in (as owner, partner, stockholder, employee, director, officer, agent,
consultant or otherwise), with or without compensation, any business which is in
competition with any line of business actively being conducted or to your
knowledge, contemplated by Vertis or any of its subsidiaries now, at any time
during the Transition Period, or on the date that your employment terminates. 
Nothing herein will prohibit you from acquiring or holding not more than one
percent of any class of publicly traded securities of any business.

 

(c)           During your employment with Vertis and for a period of two years
after the termination of your employment for any reason, you shall not, directly
or indirectly: (i) solicit or accept business from any customer of Vertis or
prospective customer being actively pursued by Vertis, to the extent such
business involves products or services that are competitive with those offered
by Vertis; (ii) solicit, encourage, or attempt to cause any customer, supplier
or contractor of Vertis, or any prospective customer, supplier or contractor
being actively pursued by Vertis, to terminate, reduce or otherwise adversely
modify any business relationship with Vertis or not to proceed with, or enter
into, any business relationship with Vertis; or (iii) otherwise interfere with
or damage (or attempt to interfere with or damage) any business relationship
between Vertis and a customer, contractor or supplier.

 

(d)           Except as set forth below, during your employment with Vertis and
for a period of two years after the termination of your employment with Vertis,
you shall not, without the prior written consent of the Chief Executive Officer
of Vertis, directly or indirectly, hire any person who was employed by Vertis or
any of its subsidiaries or affiliates within the six-month period preceding the
date of such hiring or solicit, entice, persuade or induce any person or entity
doing business with Vertis and its subsidiaries or affiliates, to terminate such
relationship or to refrain from extending or renewing the same.

 

(e)           You agree that during your employment with Vertis and continuing
after the termination of your employment for any reason, you will not
communicate or make or cause, directly or indirectly, any other person or entity
to communicate or make, any derogatory or disparaging statements about Vertis,
its products or services, or any of its current or former officers or employees.

 

(f)            You agree that the restrictions set forth in this Section 10 are
reasonable and necessary to protect the legal interests of Vertis.  Your
obligations under this Section 10 shall survive any breach of this Agreement or
any other obligation by Vertis, and any breach by Vertis

 

6

--------------------------------------------------------------------------------


 

shall not in any way alter or relieve your obligations under this Section 10. 
If you breach any of the restrictions in this Section 10, then in addition to
any other damages or relief to which Vertis may be entitled, Vertis shall be
relieved of the obligation to make any further payments to you under this
Agreement, provided, however, that if Executive shall dispute that such breach
shall have occurred, Vertis shall immediately commence an action for a
declaratory judgment or other appropriate action to determine this issue and
shall make all payments as and when due into the court to be held by the clerk
of court in accordance with Maryland Rule 16-303. Executive shall agree to the
entry of an appropriate order of court respecting such payments, which shall
continue until the issue whether Executive shall have breached this Section 10
shall have been fully adjudicated, all rights of appeal having been exhausted,
upon which the monies shall be released to the party determined by the court to
be entitled to them.  You acknowledge that a violation of any of the covenants
contained in this Section 10 will cause immediate and irreparable injury to
Vertis, for which injury there is no adequate remedy at law, and you further
agree that, in addition to any other legal or equitable relief, Vertis shall be
entitled to injunctive relief in the event of any actual or threatened breach of
the restrictions and shall not be required to post bond or prove actual
damages.  If the scope or content of any restriction contained in this Letter
Agreement is too broad to permit enforcement of such restriction to its full
extent, then the restriction shall be enforced to the maximum extent permitted
by law, and the parties hereby consent that the scope or restriction shall be
judicially modified accordingly in any proceeding brought with respect to the
enforcement of the restriction.  The prevailing party in any action to enforce
this Section 10 or remedy a breach shall be entitled to recover from the
non-prevailing party the expenses, including reasonable attorneys’ fees,
incurred in the action, in addition to any other relief awarded by the court.

 

(g)           You agree that any and all intellectual property developed within
the scope of employment or relating to Vertis’ business, existing or which in
the future may exist, including all patents, copyrights, trademarks or trade
names, all ideas, concepts, themes, inventions, designs, improvements and
discoveries conceived or developed, whether by you or others, shall remain the
sole and exclusive property of Vertis.

 

(h)           Since this Transition Period is designed to provide you the
ability to explore alternatives, as long as you do not engage in any activities
prohibited by Section 10, you shall have the absolute right to engage in any and
all business or charitable activities that you elect to perform.

 

7

--------------------------------------------------------------------------------


 

11.          Indemnification.   Except to the extent inconsistent with Vertis’
certificate of incorporation or bylaws, Vertis will indemnify you and hold you
harmless to the fullest extent permitted by law with respect to your service as
an employee, officer and director of Vertis and its subsidiaries, which
indemnification shall be provided following your termination of employment for
so long as you may have liability with respect to your service as an employee,
officer or director of Vertis and its subsidiaries.  You will be covered by a
directors’ and officers’ insurance policy with respect to your acts as an
officer and director to the same extent as all other Vertis officers and
directors under such policies.

 

12.          Dispute Resolution; Attorneys’ Fees.   Other than with respect to
Vertis’ right to obtain injunctive relief under Section 10 (which shall not be
subject to the provisions of this Section 12), all disputes arising under or
related to the employment of you or the provisions of this Letter Agreement
shall be settled by arbitration under the rules of the American Arbitration
Association then in effect, such arbitration to be held in Baltimore, Maryland,
as the sole and exclusive remedy of either party.  The arbitration shall be
heard by one arbitrator mutually agreed upon by the parties, who must be a
former judge.  In the event that the parties cannot agree upon the selection of
the arbitrator within 10 days, each party shall select one arbitrator and those
arbitrators shall select a third arbitrator who will serve as the sole
arbitrator.  The arbitrator shall have the authority to order expedited
discovery, hearing and decision, including the ability to set outside time
limits for such discovery, hearing and decision.  The parties shall direct the
arbitrator to render a decision not later than 90 days following the arbitration
hearing.  Judgment on any arbitration award may be entered in any court of
competent jurisdiction.  Vertis will advance the payment of the arbitrator’s
fees and costs, but whichever party is not the prevailing party in the
arbitration shall ultimately be responsible for the payment of the arbitrator’s
fees and costs.  Each party shall be responsible for the payment of its/his own
attorneys’ fees, except to the extent otherwise provided in this Letter
Agreement.  Except as the Parties may otherwise agree, the arbitration
proceedings shall be conducted in private and shall not be open to the public or
anyone other than the Parties (which shall include authorized representatives of
Vertis), the Parties’ attorneys and witnesses.  Any arbitration award shall be
kept private and shall not be publicly disclosed, except to the extent that the
Parties otherwise agree, the Parties may be required by law to disclose or
report the arbitration award, or as may be necessary to enforce the arbitration
award.

 

13.          Successors.

 

(a)           This Letter Agreement is personal to you and without the prior
written consent of Vertis, your rights under this Letter Agreement shall not be
assignable (except by will or the laws of descent and distribution).  This
Letter Agreement shall inure to the benefit of and be enforceable by your legal
representatives.

 

8

--------------------------------------------------------------------------------


 

(b)           This Letter Agreement shall inure to the benefit of and be binding
upon Vertis and its successors and assigns.

 

(c)           Vertis shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Vertis expressly to assume and agree to perform this
Letter Agreement in the same manner and to the same extent that Vertis would
have been required to perform it if no such succession had taken place.  As used
in this Letter Agreement, the term “Vertis” shall mean both Vertis as defined
above and any such successor.

 

14.          Miscellaneous.

 

(a)           The validity, construction and effect of this Letter Agreement,
and the rights of any and all persons having or claiming to have any interest
under this Letter Agreement, shall be governed by and determined exclusively in
accordance with the laws of the State of Maryland, without regard to its
provisions concerning the applicability of laws of other jurisdictions.  The
parties to this Letter Agreement agree and submit to the personal jurisdiction
and venue of Baltimore, Maryland, with respect to the enforcement of, and
resolution of any dispute under, this Letter Agreement.  Notwithstanding the
foregoing, the provisions of the Retained Equity Agreements with respect to the
governing law that pertains to such agreements and the parties’ consent
thereunder to personal jurisdiction and venue shall continue to control for
purposes of the subject matter of the Retained Equity Agreements.

 

(b)           This Letter Agreement may not be amended or modified except by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.  The captions of this Letter Agreement are not part
of the provisions hereof and shall have no force or effect.

 

(c)           All notices and other communications under this Letter Agreement
shall be in writing and shall be given by hand delivery to the other party, by
overnight courier or by certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to you:

 

Donald Roland

 

9

--------------------------------------------------------------------------------


 

If to Vertis:

 

Vertis Inc.

250 W. Pratt Street,

18th Floor Baltimore,

Maryland 21201

Attention: Chief Legal Officer

 

with a copy to:

 

Thomas H. Lee Partners

75 State Street

Suite 2600

Boston, Massachusetts 02109

Attention:

Anthony J. DiNovi

 

Scott M. Sperling

 

Soren Oberg

Fax: (617) 227-3514

 

or to such other address as either party furnishes to the other in writing in
accordance with this Section 14(c).

 

(d)           Notwithstanding any other provision of this Letter Agreement, the
Company may withhold from amounts payable under this Letter Agreement all
federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

 

(e)           Your or the Company’s failure to insist upon strict compliance
with any provisions of, or to assert any right under, this Letter Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Letter Agreement.  No waiver of any of the
terms of this Letter Agreement will be valid unless in writing and signed by all
parties.

 

(f)            Except as set forth in this Section 14(f), this Letter Agreement
shall constitute the entire understanding of the parties with respect to the
subject matter herein and supersedes any other agreement or other understanding,
whether oral or written, express or implied, between Vertis and you to the
extent that such agreements or understandings contain provisions addressed
herein.  Specifically, this Letter Agreement supersedes that certain Employment
Agreement, by and among Vertis, Inc., Vertis Holdings, Inc. and you, dated and
effective as of August 31, 2003, which employment agreement shall be
automatically canceled and become null and void upon this Letter Agreement
becoming effective.  For the avoidance of doubt, this Letter Agreement shall not
be construed to

 

10

--------------------------------------------------------------------------------


 

supersede the Retained Equity Agreements, but such Retained Equity Agreements
shall be modified to the extent specifically set forth in Section 6 of this
Letter Agreement.  You will not be entitled to any compensation, remuneration,
benefits or other payments, except as specifically provided in this Agreement.

 

(g)           You are not required to seek other employment or to attempt in any
way to mitigate or reduce any amounts payable to you by Vertis under this Letter
Agreement.

 

(h)           This Letter Agreement may be executed in several counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument.

 

(i)            All provisions of this Letter Agreement are severable, and if any
of them is determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of this Letter Agreement shall be unaffected
thereby and shall remain in full force to the fullest extent permitted by law.

 

15.          General Release.  In keeping with our mutual intent to provide for
an amicable separation, for yourself and your heirs and personal
representatives, you hereby release and forever discharge Vertis, and its
parents, subsidiaries, affiliates, successors, benefit plans, directors,
officers, employees and shareholders (the “Vertis Released Parties”), from and
against all liability, damages, actions and claims of any kind whatsoever, known
and unknown, that you now have or may have had, or hereafter claim to have, on
behalf of yourself or any other person or entity claiming through you, at any
time, arising out of, or relating in any way to, any acts or omissions done or
occurring in whole or in part prior to and including the date of this Letter
Agreement, including, but not limited to, all such matters arising out of, or
related in any way to, your employment or termination of employment with
Vertis.  By this general release, you waive any right to sue or otherwise assert
against any of the Vertis Released Parties any claim, including, but not limited
to, any claim under Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, the Age Discrimination In Employment Act, and
all other federal, state and local laws pertaining to employment and/or
employment discrimination.  In addition, Vertis, hereby releases you, your heirs
personal representatives and estate, from and against all liability, damages,
actions and claims of any kind whatsoever, known and unknown, that Vertis now
has or may have had or hereafter claims to have had on behalf of Vertis or any
other Person claiming through Vertis at any time, arising out of or relating in
any way to any acts or omissions done or occurring in whole or in part prior to
and including the date of this Letter Agreement, including, but not limited to
all such matters of, or related in any way to Vertis’ employment of you (the
“Vertis Release”). The foregoing Vertis Release shall not

 

11

--------------------------------------------------------------------------------


 

apply, however, to any act or omission with respect to which Vertis would not
have the power to indemnify you under the provisions of Section 145 of the
Delaware General Corporation Law regarding indemnification of corporate officers
and directors.

 

*        *        *        *        *

 

Please read this Letter Agreement carefully and feel free to consult with your
own legal counsel if you so desire.  You may have up to twenty-one (21) days to
consider this final version of this Letter Agreement before signing it.  In
addition, once you sign this Letter Agreement, you will have seven (7) days
within which to revoke this Letter Agreement.  Any revocation must be in writing
and delivered to me within seven (7) days after you sign this Letter Agreement. 
This Letter Agreement will not become effective until the seven-day revocation
period has expired, and you therefore will not receive any consideration under
this Letter Agreement until after the revocation period has expired, and all
prior agreements shall be unaffected until the seven-day revocation period has
expired.

 

If the foregoing terms are acceptable to you, please confirm your agreement by
signing your name below.  Your signature below will indicate that you are
entering into this Letter Agreement freely and with a full understanding of its
terms and effect.

 

 

Very truly yours,

 

 

 

/S/ John V. Howard, Jr.

 

 

 

 

 

 

John V. Howard, Jr.,

 

On behalf of Vertis, Inc. and

 

Vertis Holdings, Inc.

 

AGREED AND ACCEPTED:

 

 

/S/ Donald Roland

 

Donald Roland

 

Date:  April 10, 2006

 

12

--------------------------------------------------------------------------------